

	

		III

		109th CONGRESS

		2d Session

		S. RES. 444

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Smith (for himself,

			 Mrs. Feinstein, and

			 Mrs. Dole) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		A resolution commemorating the 100th

		  anniversary of the founding of the American Jewish Committee.

	

	

		Whereas the American Jewish Committee, after its founding

			 in 1906, rapidly emerged as a pioneering human relations agency, dedicated to

			 combating all forms of bigotry and championing a sense of shared civic

			 responsibility;

		Whereas the American Jewish Committee, through a range of

			 innovative projects and programs, seeks to build a more hopeful world by

			 expanding freedom, enhancing mutual respect, monitoring hate groups, and

			 providing vital information about extremists of every type;

		Whereas the American Jewish Committee has strengthened the

			 culture of the United States in historic ways through programs that teach

			 tolerance, such as America’s Table, through far-reaching dialogues with ethnic

			 and religious groups in the country, through promoting interfaith awareness and

			 playing a key role in the issuance of Nostra Aetate, and through steadfast

			 support of vulnerable individuals throughout history;

		Whereas the American Jewish Committee, the first American

			 Jewish organization to establish a full-time office in Israel, has worked

			 tirelessly to tell the extraordinary story of Israel through a range of

			 endeavors, including Project Interchange, which has brought more than 3,000

			 American leaders to the Jewish state for journeys of discovery and

			 understanding;

		Whereas the American Jewish Committee, through its network

			 of offices and associations in the United States and across the globe, works

			 with many countries, the United Nations, and other international bodies to

			 promote democratic ideals and to protect and uplift Jewish communities

			 everywhere;

		Whereas the American Jewish Committee, through advocacy

			 and education, indefatigably defends and protects the treasured civic values of

			 the United States, including religious freedom, and support for public

			 education and the family;

		Whereas the American Jewish Committee sponsored research

			 cited in the landmark Supreme Court case banning segregation, Brown et al. v.

			 Board of Education of Topeka et al., and played a vital role in the civil

			 rights movement, stood with Soviet Jewry and all prisoners of conscience in the

			 Soviet Union, argued successfully for the inclusion of human rights clauses in

			 the United Nations Charter, and insisted upon an acceptance of women’s rights

			 as a human rights issue; and

		Whereas the American Jewish Committee, at work both on the

			 world stage and here at home, for a century has had a proud and profoundly

			 beneficial presence throughout the communities of the United States: Now,

			 therefore, be it

		

	

		That—

			(1)the American

			 Jewish Committee, by choosing hope, inspires everyone in the United States as

			 it continues its work into its second century of service; and

			(2)the Senate

			 salutes, commends, and congratulates the American Jewish Committee for its

			 century of leadership.

			

